
	

114 HR 4340 IH: SB CAPE Act of 2016
U.S. House of Representatives
2016-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4340
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2016
			Mrs. Radewagen (for herself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To require the Comptroller General of the United States to conduct a review of the Office of
			 Government Contracting and Business Development of the Small Business
			 Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Contracting and Acquisition Programs Efficiency Act of 2016 or as the SB CAPE Act of 2016. 2.GAO review of the Office of Government Contracting and Business Development of the Small Business Administration (a)StudyNot later than 60 days after the date of the enactment of this Act, the Comptroller General of the United States shall initiate a review of the Office of Government Contracting and Business Development of the Small Business Administration. Such review shall examine—
 (1)the extent to which the personnel of the Small Business Administration who to carry out procurement and business development programs report to the Office of Government Contracting and Business Development;
 (2)whether greater efficiency and consistency in the certification process of procurement and business development programs could be achieved by creating a single organizational unit of employees to process all certifications required by procurement and business development programs;
 (3)whether greater efficiency and efficacy in the performance of procurement and business development programs could be achieved by improving the alignment of the field personnel assigned to such programs;
 (4)how the Office of Government Contracts and Business Development could improve its staffing of regulatory drafting functions and its coordination with the Federal Acquisition Regulatory Council to ensure timely rulemaking by the Small Business Administration; and
 (5)any other areas in which the Comptroller General determines that the Small Business Administration could improve its performance with respect to procurement and business development programs.
 (b)ReportNot later than 1 year after initiating the review required by paragraph (1), the Comptroller General shall submit a report including the results of the review, along with any recommendations for improvements or other suggestions with respect to procurement and business development programs, to the Committee on Small Business of the House of Representatives and the Committee on Small Business and Entrepreneurship of the Senate.
 (c)Procurement and business development program definedIn this Act, the term procurement and business development program means a program related to procurement or business development established under section 7, 8, 15, 31, 36, 44, 45 or 46 of the Small Business Act (15 U.S.C. 631 et seq.).
			
